PERKINS, T.R., Associate Judge,
concurring specially.
I concur in the opinion of the majority and offer some additional explanation for the decision to affirm dismissal of Appellant’s cross-claim against Appellee without leave to amend. The trial court granted summary final judgment in favor of Appel-lee, finding it was not negligent in its dealings with the Appellant or the injured Plaintiff. That ruling was never challenged or appealed. As a consequence, the Appellant’s cross-claims sounding in contribution, negligence or common law indemnity were properly dismissed without leave to amend. See Murga v. United Prop. Cas. Ins. Co., 941 So.2d 482, 482 (Fla. 3d DCA 2006) (dismissal is proper where amendment is futile). Although the Appellant now claims that it could have asserted a contractual indemnity claim, it never did. More importantly, Appellant never asked the court for leave to amend its cross-claims. As a result, the trial court properly dismissed the then pending cross-claims with prejudice.